Exhibit 10.26

 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT is made on the __ day of February 2008, by and
among Cellynx, Inc., a California corporation (the “Company”), and Norman
Collins, an individual (each, an “Investor” and collectively, the “Investors”).
 
THE PARTIES HEREBY AGREE AS FOLLOWS:
 
1.           Purchase and Sale of Stock.
 
1.1           Sale and Issuance of Common Stock.
 
(a)           Subject to the terms and conditions of this Agreement, each
Investor severally agrees, to purchase at the Closing or pursuant to Section 1.3
and the Company agrees to sell and issue to each Investor at the Closing or
pursuant to Section 1.3, that number of shares of the Company’s common stock
(“Common Stock” or “Shares”) set forth opposite each Investor’s name on
Schedule A hereto for the purchase price set forth thereon.  The Investors shall
purchase an aggregate of 1,111,111 shares of common stock for an aggregate
purchase price of $100,000.  100,000 shares shall be distributed to the
Investors at the respective closing while the remaining 1,011,111 shares shall
be held in escrow.
 
1.2           Closing.
 
(a)           Closings.  The purchase and sale of the shares of the Common Stock
take place in the aggregate amount of $100,000 shall take place at 10:00 am on
or prior to February  __, 2008 at the offices of Richardson & Patel LLP at 10900
Wilshire Boulevard, Los Angeles, California or at such other time and place the
Company and Investors mutually agree upon orally or in writing (which time and
place are designated as the “First Closing”).  At the Closing the Company shall
deliver to Investors certificates representing an aggregate of at least shares
of Common Stock that such Investor is purchasing.  Certificates for the
Investors representing the remaining shares of Common Stock will be held in
escrow at the Company’s headquarters.
 
1.3           Escrowed Shares.   The shares of Company common stock issued at
any Closing, to Investors but held in escrow at the Company’s headquarters
(“Escrowed Shares”), shall be automatically cancelled by the Company immediately
prior to the closing of the Reverse Merger (as defined below).  Investors
acknowledge that immediately prior to the Reverse Merger and funding of the
entire purchase price of $100,000, they shall hold 100,000 shares of Company
common stock following such share cancellation.
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Investor that, except as set forth on a Schedule
of Exceptions (the “Schedule of Exceptions”) furnished each Investor prior to
execution hereof and attached hereto as Schedule B, which exceptions shall be
deemed to be representations and warranties as if made hereunder:
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California.  The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business or properties.
 

 
- 1 -

--------------------------------------------------------------------------------

 

2.2           Capitalization and Voting Rights.  The authorized capital of the
Company will consist of:
 
(a)           Common Stock. 80,000,000 shares of common stock, (“Common Stock”),
of which 54,414,666 shares are issued and outstanding as of January 1, 2008.  No
shares of Common Stock have been issued since then except for shares of common
stock sold at $0.09 per share for an amount no greater than $2.0 million or
22,222,222 shares.
 
(b)           The outstanding shares of Common Stock are owned by the
shareholders and in the numbers specified in Section 2.2 of the Schedule of
Exceptions hereto as of January 1, 2008.
 
(c)           The outstanding shares of Common Stock are all duly and validly
authorized and issued, fully paid and nonassessable, and were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities.
 
(d)             Except as set forth in Section 2.2(d) of the Schedule of
Exceptions, there are no options, warrants, rights (including conversion or
preemptive rights) or agreements for the purchase or acquisition from the
Company of any shares of its capital stock.  The Company has reserved 25,000,000
shares of its Common Stock for purchase upon exercise of options to be granted
in the future under the Company’s stock option plan.  The Company is not a party
or subject to any agreement or understanding, and, to the Company’s knowledge,
there is no agreement or understanding between any persons and/or entities,
which affects or relates to the issuance of additional securities of the
Company, or voting or giving of written consents with respect to any security or
by a director of the Company.
 
2.3           Subsidiaries.  The Company does not presently own or control,
directly or indirectly, any interest in any other corporation, association, or
other business entity.  The Company is not a participant in any joint venture,
partnership, or similar arrangement.
 
2.4           Authorization.  All corporate action on the part of the Company,
its officers, directors and shareholders necessary for the authorization,
execution and delivery of this Agreement, the performance of all obligations of
the Company hereunder and thereunder, and the authorization (or reservation for
issuance), sale and issuance of the Common Stock being sold hereunder has been
taken or will be taken prior to the Closing.  This Agreement constitutes valid
and legally binding obligations of the Company, enforceable in accordance with
their respective terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) to the extent the indemnification provisions may
be limited by applicable federal or state securities laws.
 
2.5           Valid Issuance of Common Stock.  The Common Stock that is being
purchased by the Investors hereunder, when issued, sold and delivered in
accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued, fully paid and nonassessable and will
be free of restrictions on transfer, other than restrictions on transfer under
this Agreement and under applicable state and federal securities laws.
 

 
- 2 -

--------------------------------------------------------------------------------

 

2.6           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for: (i) the filing of a Form D under
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Act”), which filing will be effected within the time prescribed by law, and
(ii) such other filings required pursuant to applicable federal and state
securities laws and blue sky laws, which filings will be effected within the
required statutory period.
 
2.7           Offering.  Subject in part to the truth and accuracy of each
Investor’s representations set forth in Section 3 of this Agreement, the offer,
sale and issuance of the Common Stock as contemplated by this Agreement are
exempt from the registration requirements of the Act or other applicable blue
sky laws.  Neither the Company nor any authorized agent acting on its behalf
will take any action hereafter that would cause the loss of such exemptions.
 
2.8           Litigation.  There is no action, suit, proceeding or investigation
pending, or to the Company’s knowledge, currently threatened against the Company
that questions the validity of this Agreement or the right of the Company to
enter into such agreement or to consummate the transactions contemplated hereby,
or that might result, either individually or in the aggregate, in any material
adverse changes in the business, assets or condition of the Company, financially
or otherwise, or any change in the current equity ownership of the Company (a
“Material Adverse Effect”).  The Company has no knowledge of facts that would
give rise to a claim that would have a Material Adverse Effect.  The Company is
not a party or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality.  There
is no action, suit, proceeding or investigation by the Company currently pending
or that the Company intends to initiate.
 
2.9           Material Agreements.
 
(a)           The Schedule of Exceptions contains a true and complete list of
all commitments, contracts, sales contracts, purchase orders, mortgage
agreements or groups of related agreements with the same party or any group of
affiliated parties which require or may in the future require payment of
aggregate consideration by the Company in excess of $100,000.
 
(b)           Each contract, agreement or other arrangement disclosed in the
Schedule of Exceptions is in full force and effect and constitutes a legal,
valid and binding agreement, enforceable in accordance with its terms, of each
party thereto; and the Company has performed all of its obligations required to
have been performed under, and is not in violation or breach of or default
under, any such contract, agreement or arrangement.  To the knowledge of the
Company, the other parties to any such contract, agreement or arrangement are
not in violation or breach of or default under any such contract, agreement or
arrangement.
 
2.10           Proprietary Information Agreements.  Each employee, officer and
consultant of the Company has executed a Proprietary Information and Inventions
Agreement or Consulting Agreement in substantially the forms provided to counsel
to the Investors.  The Company is not aware that any of its employees, officers
or consultants are in violation thereof.
 

 
- 3 -

--------------------------------------------------------------------------------

 

2.11           Patents and Trademarks.  To its knowledge, the Company possesses
all patents, patent rights, trademarks, trademark rights, service marks, service
mark rights, trade names, trade name rights and copyrights (collectively, the
“Intellectual Property”) necessary for its business as contemplated without any
conflict with or infringement of the valid rights of others and the lack of
which could materially and adversely affect the operations or condition,
financial or otherwise, of the Company, and the Company has not received any
notice of infringement upon or conflict with the asserted rights of others  The
Company is not aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with the use of his or her best efforts to promote
the interests of the Company or that would conflict with the Company’s business.
 
2.12           Compliance with Other Instruments.  The Company is not in
violation in any material respect of any provision of its Articles of
Incorporation (“Articles”) or Bylaws nor, to its knowledge, in any material
respect of any instrument, judgment, order, writ, decree or contract, statute,
rule or regulation to which the Company is subject and a violation of which
would have a material adverse effect on the condition, financial or otherwise,
or operations of the Company.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
result in any  such violation, or be in conflict with or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision or an event that results in the creation of any lien, charge or
encumbrance upon any assets of the Company or the suspension, revocation,
impairment, forfeiture or nonrenewal of any material permit, license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties.
 
2.13           Tax Returns.  The Company has timely filed all tax returns
(federal, state and local) required to be filed by it.  The Company has not been
advised that any of its returns have been or are being audited.
 
2.14           Permits.  The Company has all franchises, permits, licenses and
any similar authority necessary for the conduct of its business, the lack of
which could materially and adversely affect the business, properties or
financial condition of the Company.  The Company is not in default in any
material respect under any of such franchises, permits, licenses or other
similar authority.
 
2.15           Use of Proceeds.  The Company shall use the proceeds from the
sale and purchase of the Common Stock to be purchased at the Closing in the
manner set forth in Section 2.15 of the Schedule of Exceptions.
 
2.16           Environmental and Safety Laws.  To its knowledge, the Company is
not in violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation.
 

 
- 4 -

--------------------------------------------------------------------------------

 

2.17           Registration Rights.  Except as set forth in the Schedule of
Exceptions, the Company has not granted or agreed to grant any registration
rights, including piggyback rights, to any person or entity.
 
2.18           Corporate Documents; Minute Books.  Except for amendments
necessary to satisfy representations and warranties or conditions contained
herein (the form of which amendments has been approved by the Investors), the
Articles and Bylaws of the Company are in the form previously provided to
special counsel for the Investors.  The minute books of the Company provided to
the Investors contain a complete summary of all meetings of directors and
shareholders since the time of incorporation and reflect all transactions
referred to in such minutes accurately in all material respects.
 
2.19           Dollardex Assignee.  The Company acknowledges that (i) the
Investor is an assignee of the rights of Dollardex Group Corp. (“Dollardex”)
under the Stock Purchase Agreement between Dollardex and the Company dated on or
about January 3, 2008 (“Dollardex Purchase Agreement”) in which Dollardex or its
assigns agreed to purchase $1,800,000 in Company common stock; (ii) Dollardex’s
purchase obligations under such agreement has been reduced from $1,800,000 to
$1,700,000 as a result of Investors’ purchase of $100,000 in Company common
stock; (iii) the $100,000 investment fulfills a portion of the closing condition
under Section 7.1(i) of  the Share Exchange Agreement by and among the
shareholders of the Company and Norpac Technologies, Inc. dated on or about
January 3, 2008 (“Share Exchange Agreement”) such that $100,000 of the closing
condition to raise $1,800,000 in equity financing has been satisfied and (iv)
the $100,000 investment fulfills a portion of Dollardex’s obligation under
Section 2.3 of  the Joint Venture Agreement by and between Dollardex and the
Company dated on or about January 3, 2008 (“Joint Venture Agreement”) such that
$100,000 of the obligation to raise $1,800,000 in equity financing has been
satisfied.
 
 
3.           Representations and Warranties of the Investors.  Each Investor
hereby represents, warrants and covenants that:
 
3.1           Authorization.  Such Investor has full power and authority to
enter into this Agreement, and such agreement constitutes its valid and legally
binding obligation, enforceable in accordance with its terms.
 
3.2           Purchase Entirely for Own Account.  This Agreement is made with
such Investor in reliance upon such Investor’s representation to the Company,
which by such Investor’s execution of this Agreement such Investor hereby
confirms, that the Common Stock to be received by such Investor (collectively,
the “Securities”) will be acquired for investment for such Investor’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that such Investor has no present
intention of selling, granting any participation in or otherwise distributing
the same.  By executing this Agreement, such Investor further represents that
such Investor does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to any of the Securities.
 

 
- 5 -

--------------------------------------------------------------------------------

 

3.3           Disclosure of Information.  Such Investor believes it has received
all the information it considers necessary or appropriate for deciding whether
to purchase the Common Stock.  Such Investor further represents that it has had
an opportunity to ask questions and receive answers from the Company regarding
the terms and conditions of the offering of the Common Stock and the business,
properties, prospects and financial condition of the Company.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2 of this Agreement or the right of the Investors to rely
thereon.
 
3.4           Investment Experience.  Such Investor is an investor in securities
of companies in the development stage and acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Common Stock.  If other than an
individual, such Investor also represents it has not been organized for the
purpose of acquiring the Common Stock.
 
3.5           Accredited Investor; Non-U.S. Person.  Such Investor is an
“accredited investor” within the meaning of Securities and Exchange Commission
(“SEC”) Rule 501 of Regulation D, as presently in effect and such investor is
a  non “U.S. Person” as defined under Section 5 of the Securities Act..
 
3.6           Restricted Securities.  Such Investor understands that the
Securities it is purchasing are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that under such laws and
applicable regulations such Securities may be resold without registration under
the Act only in certain limited circumstances.  In the absence of an effective
registration statement covering the Securities or an available exemption from
registration under the Act, the Common Stock must be held indefinitely.  In this
connection, such Investor represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Act, including without limitation the Rule 144 condition that current
information about the Company be available to the public.
 
3.7           Further Limitations on Disposition.  Without in any way limiting
the representations set forth above, such Investor further agrees not to make
any disposition of all or any portion of the Securities unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this Section 3, and:
 
(a)           There is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
 
(b)           (i)  Such Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a summary of the
circumstances surrounding the proposed disposition sufficient for the Company to
determine if the transaction complies with applicable securities laws, and (ii)
if requested by the Company, such Investor shall have furnished the Company with
an opinion of counsel, reasonably satisfactory to the Company that such
disposition will not require registration of such shares under the Act.  It is
agreed that the Company will not require opinions of counsel for transactions
made pursuant to Rule 144 except in unusual circumstances.
 

 
- 6 -

--------------------------------------------------------------------------------

 

(c)           Notwithstanding the provisions of subsections (a) and (b) above,
no such registration statement or opinion of counsel shall be necessary for a
transfer by an Investor that is a partnership to a partner of such partnership
or a retired partner of such partnership who retires after the date hereof, or
to the estate of any such partner or retired partner or the transfer by gift,
will or intestate succession of any partner to his or her spouse or to the
siblings, lineal descendants or ancestors of such partner or his or her spouse,
if the transferee agrees in writing to be subject to the terms hereof to the
same extent as if he or she were an original Investor hereunder.
 
3.8           Legends.  It is understood that the certificates evidencing the
Securities may bear one or all of the following legends:
 
(a)           “These securities have not been registered under the Securities
Act of 1933, as amended.  They may not be sold, offered for sale, pledged or
hypothecated in the absence of a registration statement in effect with respect
to the securities under such Act or an opinion of counsel satisfactory to the
Company that such registration is not required or unless sold pursuant to Rule
144 of such Act.”
 
3.9           Tax Advisors.  Such Investor has reviewed with such Investor’s own
tax advisors the federal, state and local tax consequences of this investment,
where applicable, and the transactions contemplated by this Agreement.  Each
such Investor is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents and understands that each
such Investor (and not the Company) shall be responsible for such Investor’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.
 
3.10           U.S. Patriot Act Related Representations.  Investor represents,
warrants and covenants to the Company that Investor:  (a)           (i) is
purchasing the Shares for Investor’s own account, own risk and own beneficial
interest, (ii) is not acting as an agent, representative, intermediary, nominee
or in a similar capacity for any other person or entity, nominee account or
beneficial owner, whether a natural person or entity (each such natural person
or entity, an “Underlying Beneficial Owner”) and no Underlying Beneficial Owner
will have a beneficial or economic interest in the Shares being purchased by
Investor (whether directly or indirectly, including without limitation, through
any option, swap, forward or any other hedging or derivative transaction), (iii)
if it is an entity, including, without limitation, a fund-of-funds, trust,
pension plan or any other entity that is not a natural person (each, an
“Entity”), has carried out thorough due diligence as to and established the
identities of such Entity’s investors, directors, officers, trustees,
beneficiaries and grantors (to the extent applicable, each a “Related Person” of
such Entity), holds the evidence of such identities, will maintain all such
evidence for at least five years from the date of Investor’s resale or other
disposition of all the Common Stock underlying the Shares, will request such
additional information as the Company may require to verify such identities as
may be required by applicable law, and will make such information available to
the Company upon its request, and (iv) does not have the intention or obligation
to sell, pledge, distribute, assign or transfer all or a portion of the Common
Stock underlying the Shares to any Underlying Beneficial Owner or any other
person; OR
 

 
- 7 -

--------------------------------------------------------------------------------

 

(b)(i) is subscribing for the Shares as a record owner and will not have a
beneficial ownership interest in the Shares, (ii) is acting as an agent,
representative, intermediary, nominee or in a similar capacity for one or more
Underlying Beneficial Owners, and understands and acknowledges that the
representations, warranties and agreements made in this Agreement are made by
Investor with respect to both Investor and the Underlying Beneficial Owner(s),
(iii) has all requisite power and authority from the Underlying Beneficial
Owner(s) to execute and perform the obligations under this Agreement, (iv) has
carried out thorough due diligence as to and established the identities of all
Underlying Beneficial Owners (and, if an Underlying Beneficial Owner is not a
natural person, the identities of such Underlying Beneficial Owner’s Related
Persons (to the extent applicable)), holds the evidence of such identities, will
maintain all such evidence for at least five years from the date of Investor’s
resale or other disposition of all the Common Stock, and will make such
information available to the Company upon its request and (v) does not have the
intention or obligation to sell, pledge, distribute, assign or transfer all or a
portion of the Common Stock to any person other than the Underlying Beneficial
Owner(s).
 
(c)           Investor hereby represents and warrants that the proposed
investment in the Company that is being made on its own behalf or, if
applicable, on behalf of any Underlying Beneficial Owners does not directly or
indirectly contravene United States federal, state, local or international laws
or regulations applicable to Investor, including anti-money laundering laws (a
“Prohibited Investment”).
 
(d)           Federal regulations and Executive Orders administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) prohibit, among
other things, the engagement in transactions with, and the provision of services
to, certain foreign countries, territories, entities and individuals.  The lists
of OFAC prohibited countries, territories, persons and entities can be found on
the OFAC website at www.treas.gov/ofac.  Investor hereby represents and warrants
that neither Investor nor, if applicable, any Underlying Beneficial Owner or
Related Person, is a country, territory, person or entity named on an OFAC list,
nor is Investor nor, if applicable, any Underlying Beneficial Owner or Related
Person, a natural person or entity with whom dealings are prohibited under any
OFAC regulations.
 
(e)           Investor represents and warrants that neither Investor nor, if
applicable, any Underlying Beneficial Owner or Related Person, is a senior
foreign political figure, or any immediate family member or close associate of a
senior foreign political figure within the meaning of, and applicable guidance
issued by the Department of the Treasury concerning, the U.S. Bank Secrecy Act
(31 U.S.C. §5311 et seq.), as amended, and any regulations promulgated
thereunder.
 
(f)           Investor agrees promptly to notify the Company should Investor
become aware of any change in the information set forth in paragraphs (a)
through (e).
 
(g)           Investor agrees to indemnify and hold harmless the Company, its
affiliates, their respective directors, officers, shareholders, employees,
agents and representatives (each, an “Indemnitee”) from and against any and all
losses, liabilities, damages, penalties, costs, fees and expenses (including
legal fees and disbursements) (collectively, “Damages”) which may result,
directly or indirectly, from Investor’s misrepresentations or misstatements
contained herein or breaches hereof relating to paragraphs (a) through (e).
 

 
- 8 -

--------------------------------------------------------------------------------

 

(h)           Investor understands and agrees that, notwithstanding anything to
the contrary contained in any document, if, following Investor’s investment in
the Company, it is discovered that the investment is or has become a Prohibited
Investment, such investment may immediately be redeemed by the Company or
otherwise be subject to the remedies required by law, and Investor shall have no
claim against any Indemnitee for any form of Damages as a result of such forced
redemption or other action.
 
(i)           Upon the written request from the Company, Investor agrees to
provide all information to the Company to enable the Company to comply with all
applicable anti-money laundering statutes, rules, regulations and policies,
including any policies applicable to a portfolio investment held or proposed to
be held by the Company.  Investor understands and agrees that the Company may
release confidential information about Investor and, if applicable, any
Underlying Beneficial Owner(s) or Related Person(s) to any person, if the
Company, in its sole discretion, determines that such disclosure is necessary to
comply with applicable statutes, rules, regulations and policies.
 
4.      Conditions of Investor’s Obligations at Closing.  The obligations of
each Investor under Sections 1.2 and 1.3 of this Agreement are subject to the
fulfillment on or before the applicable Closing of each of the following
conditions, the waiver of which shall not be effective against any Investor who
does not consent thereto:
 
4.1           Representations and Warranties.  The representations and
warranties of the Company contained in Section 2 shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.
 
4.2           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.
 
4.3           Secretary’s Certificate.  A certificate of the Secretary of the
Company, certifying that the attached copies of the articles of incorporation of
the Company, the by-laws of the Company and the resolutions of its board of
directors authorizing the execution of this Agreement and the transactions
contemplated hereby are true, correct and complete copies and are each in full
force and effect and have not been amended or modified, that the officers of the
Company are those persons named in the certificate, and that the signatures of
the officers are as set forth therein.
 
4.4           Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to
Investors’ special counsel, and they shall have received all such counterpart
original and certified or other copies of such documents as they may reasonably
request.
 
4.5           Reverse Merger Agreement.  The Company and/or its shareholders
shall have executed an agreement with a corporation whose common shares are
publicly listed for trading on the Over the Counter Bulletin Board or some other
exchange (“Pubco”), pursuant to which (i) the Company shareholders shall
exchange all of their Company common stock for newly-issued shares of Pubco
common stock, or (ii) the Company shall merge with Pubco or a wholly-owned
subsidiary of Pubco such that after the merger, the Company shall be a
wholly-owned subsidiary of Pubco (“Reverse Merger”).
 

 
- 9 -

--------------------------------------------------------------------------------

 

5.           Conditions of the Company’s Obligations at the Closing.  The
obligations of the Company to each Investor under this Agreement are subject to
the fulfillment on or before each Closing of each of the following conditions by
that Investor:
 
5.1           Representations and Warranties.  The representations and
warranties of the Investors contained in Section 3 shall be true on and as of
the Closing with the same effect as though such representations and warranties
had been made on and as of the Closing.
 
5.2           Payment of Purchase Price.  The Investors shall have delivered the
purchase price specified in Section 1.2.
 
6.           Registration Rights. 
 
6.1           Definitions.  For purposes of this Section 6:
 
(a)           The term “Form S-3” means such form under the Act as in effect on
the date hereof or any registration form under the Act subsequently adopted by
the SEC which permits inclusion or incorporation of substantial information by
reference to other documents filed by the Company with the SEC.
 
(b)           The term “Holder” means any person owning or having the right to
acquire Registrable Securities or any assignee thereof.
 
(c)           The term “register”, “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.
 
(d)           The term “Registrable Securities” means (i) the Common Stock
issued to Investors and (ii) any Common Stock of the Company issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, or in
exchange for or in replacement of the shares referenced in (i) above, excluding
in all cases, however, any Registrable Securities sold by a person in a
transaction in which his rights under this Section 6 are not assigned.
 
(e)           The number of shares of “Registrable Securities then outstanding”
shall be determined by the number of shares of Common Stock outstanding which
are, and the number of shares of Common Stock issuable pursuant to then
exercisable or convertible securities which are, Registrable Securities.
 
6.2           Request for Registration.
 
(a)           If the Company shall receive at any time after the three (3)
months after the 90 days after the closing of the reverse merger into a public
shell, a written request from the Holders of a majority of the Registrable
Securities then outstanding that the Company file a registration statement under
the Act covering the registration of at least forty percent (40%) of the
Registrable Securities then outstanding  then the Company shall:
 

 
- 10 -

--------------------------------------------------------------------------------

 

(i)       within ten (10) days of the receipt thereof, give written notice of
such request to all Holders; and
 
(ii)         effect as soon as practicable, and in any event within 150 days of
the receipt of such request, effect the registration under the Act of all
Registrable Securities which the Holders request to be registered, subject to
the limitations of subsection 6.2(b), within twenty (20) days of the mailing of
such notice by the Company in accordance with Section 7.5.
 
(b)           If the Holders initiating the registration request hereunder
(“Initiating Holders”) intend to distribute the Registrable Securities covered
by their request by means of an underwriting, they shall so advise the Company
as a part of their request made pursuant to subsection 6.2(a) and the Company
shall include such information in the written notice referred to in subsection
6.2(a).  The underwriter will be selected by the Company and shall be reasonably
acceptable to a majority in interest of the Initiating Holders.  In such event,
the right of any Holder to include his Registrable Securities in such
registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting (unless otherwise mutually agreed by a majority in interest of the
Initiating Holders and such Holder) to the extent provided herein.  All Holders
proposing to distribute their securities through such underwriting shall
(together with the Company as provided in subsection 6.4(e)) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting.  Notwithstanding any other provision of this
Section 6.2, if the underwriter advises the Initiating Holders in writing that
marketing factors require a limitation of the number of shares to be
underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities which would otherwise be underwritten pursuant hereto,
and the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated among all Holders thereof, including the
Initiating Holders, in proportion (as nearly as practicable) to the amount of
Registrable Securities of the Company owned by each Holder; provided, however,
that the number of shares of Registrable Securities to be included in such
underwriting shall not be reduced unless all other securities, including Company
securities, are first entirely excluded from the underwriting.
 
(c)           Notwithstanding the foregoing, if the Company shall furnish to
Holders requesting a registration statement pursuant to this Section 6.2, a
certificate signed by the Chief Executive Officer of the Company stating that in
the good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its shareholders for such registration
statement to be filed and it is therefore essential to defer the filing of such
registration statement, the Company shall have the right to defer taking action
with respect to such filing for a period of not more than 120 days after receipt
of the request of the Initiating Holders; provided, however, that the Company
may not utilize this right more than once in any twelve-month period.
 
(d)           In addition, the Company shall not be obligated to effect, or to
take any action to effect, any registration pursuant to this Section 6.2:
 

 
- 11 -

--------------------------------------------------------------------------------

 

(i)       After the Company has effected one registration pursuant to this
Section 6.2 and such registrations has been declared or ordered effective;
 
(ii)         During the period starting with the date 30-60 days prior to the
Company’s good faith estimate of the date of filing of, and ending on a date one
hundred eighty (180) days after the effective date of, a registration subject to
Section 6.3 hereof; provided that the Company is actively employing in good
faith all reasonable efforts to cause such registration statement to become
effective; or
 
(iii)                   If the Initiating Holders propose to dispose of shares
of Registrable Securities that may be immediately registered on Form S-3
pursuant to a request made pursuant to Section 6.12 below.
 
6.3           Company Registration.  If the Company proposes to register
(including for this purpose a registration effected by the Company for
shareholders other than the Holders) any of its stock or other securities under
the Act in connection with the public offering of such securities solely for
cash (other than a registration relating solely to the sale of securities to
participants in a Company stock plan, a registration on any form which does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities or a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities which are also being registered),
the Company shall, at such time, promptly give each Holder written notice of
such registration.  Upon the written request of each Holder given within twenty
(20) days after mailing of such notice by the Company in accordance with
Section 7.5, the Company shall, to the extent permitted by applicable law, cause
to be registered under the Act all of the Registrable Securities that each such
Holder has requested to be registered.
 
6.4           Obligations of the Company.  Whenever required under this Section
6 to effect the registration of any Registrable Securities, the Company shall,
as expeditiously as reasonably possible:
 
(a)           Prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its best efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty (120)
days or until the distribution contemplated in the Registration Statement has
been completed; provided, however, that (i) such 120-day period shall be
extended for a period of time equal to the period the Holder refrains from
selling any securities included in such registration at the request of an
underwriter of Common Stock (or other securities) of the Company; and (ii) in
the case of any registration of Registrable Securities  which are intended to be
offered on a continuous or delayed basis, such 120-day period shall be extended,
if necessary, to keep the registration statement effective until all such
Registrable Securities are sold but no more than 18 months, provided that Rule
415, or any successor rule under the Act, permits an offering on a continuous or
delayed basis, and provided further that applicable rules under the Act
governing the obligation to file a post-effective amendment permit, in lieu of
filing a post-effective amendment which (I) includes any prospectus required by
Section 10(a)(3) of the Act or (II) reflects facts or events representing a
material or fundamental change in the information set forth in the registration
statement, the incorporation by reference of information required to be included
in (I) and (II) above to be contained in periodic reports filed pursuant to
Section 13 or 15(d) of the 1934 Act in the registration statement.
 

 
- 12 -

--------------------------------------------------------------------------------

 

7.           Miscellaneous.
 
7.1           Survival.  The warranties, representations and covenants of the
Company and Investors contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of the Investors or the Company.
 
7.2           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Securities).  Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
7.3           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California.
 
7.4           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
7.5           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day; (iii) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (iv) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
address as set forth on the signature page hereof or at such other address as
such party may designate by ten days advance written notice to the other parties
hereto.
 
7.6           Finder’s Fee.  Each party represents that it neither is nor will
be obligated for any finders’ fee or commission in connection with this
transaction.  Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which such Investor or any of its officers, partners,
employees or representatives is responsible.  The Company agrees to indemnify
and hold harmless each Investor from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.
 
7.7           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the holders of a majority of the
Common Stock.  Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each holder of any securities purchased under
this Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder of all such securities, and the
Company.
 

 
- 13 -

--------------------------------------------------------------------------------

 

7.8           Effect of Amendment or Waiver.  Each Investor acknowledges that by
the operation of Section 7.7 hereof the holders of a majority of the Common
Stock sold pursuant to this Agreement will have the power to diminish or
eliminate all rights of such Investor under this Agreement.
 
7.9           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.
 
7.10           Aggregation of Stock.  All shares of the Common Stock held or
acquired by affiliated entities or persons shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement.
 
7.11           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
 
 
 
 
 
 

 
 
- 14 -

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first above written.
 

 
CELLYNX, INC.
             
By:  /s/ Tareq Risheq                                 
 
      Tareq Risheq, President
   
 
Address:    
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


               










 
- 15 -

--------------------------------------------------------------------------------

 





 
Please confirm that the foregoing correctly sets forth the agreement between
Cellynx, Inc. and the Investor by executing in the space provided below for that
purpose.
 
Dated as of:  _________________, 2008
 
 

 

 
Norman Collins
 
 

--------------------------------------------------------------------------------

 
Address:                                                                                      
____________________________________________
____________________________________________
____________________________________________
 
Telephone Number: ____________________________
 
Federal Tax ID (Soc Sec No): ______________________
(U.S. entities only)
 
Purchase Price (in US
$)                                                              
 
Country of
Citizenship:                                                               
 
State of
Residency:                                                                      
(if U.S. citizen)

 
 
AGREED AND ACCEPTED:


CELLYNX, INC.


 


 
By: ____________________________
Name:
Title:


 
[STOCK PURCHASE AGREEMENT SIGNATURE PAGE]
 

 
- 16 -

--------------------------------------------------------------------------------

 



SCHEDULE A


SCHEDULE OF INVESTORS


 
Investor
Purchase
Price at
Shares
 Delivered
Shares
Escrowed
Norman Collins
$100,000
100,000
1,011,111
       
TOTAL
$100,000
100,000
1,011,111



 
 
 
 
 
 
 
 
 
 

 

 
- 17 -

--------------------------------------------------------------------------------

 



SCHEDULE B


SCHEDULE OF EXCEPTIONS
 
 
 
 
 
 
 
 
 
 

 
 
- 18 -

--------------------------------------------------------------------------------

 

Section 2.2


Common Stock


Shareholder Name
Number of Shares
   
Tareq Risheq
22,533,333
Daniel Ash
22,533,333
Curt Lewis
3,200,000
Theodore Patience
1,500,000
Ruth Doering
2,028,000
Charles E. Piercy
200,000
ULC Fze
1,000,000
Richard Lewis
100,000
Charles Curbbun
1,320,000
Corporate Capital Advisors, Inc. (CCA)
2,172,751
RP Capital, Inc.
543,150
Hopscotch Partners
148,890
Maximus Capital, LLC
113,156








 
- 19 -

--------------------------------------------------------------------------------

 

Section 2.2(d)


Options, Warrants, Rights or Agreements


Options


Name
Number of
Vested Options
Number of
Unvested Options
Tareq Risheq
2,100,000
3,647,247
Daniel Ash
2,100,000
3,647,247
Curt Lewis
750,000
---
Ruth Doering
375,000
---
Robert Legendre
---
9,725,991
Richard Silvers
---
1,215,749
Option Pool
---
6,078,745





Warrants


Palomar warrant that applies only if the Palomar Convertible Note is prepaid.






Promissory Notes


 
1.
Convertible Promissory Note dated as of March 27, 2007 by and between Cellynx,
Inc. and Charles Curbbun in the principal amount of $10,000



 
2.
Convertible Promissory Note dated as of March 27, 2007 by and between Cellynx,
Inc. and Daniel Ash in the principal amount of $20,000



 
3.
Convertible Promissory Note dated as of March 27, 2007 by and between Cellynx,
Inc. and Tareq Risheq in the principal amount of $20,000



 
4.
Convertible Promissory Note dated as of October 25, 2007 by and between Cellynx,
Inc. and Daniel Ash in the principal amount of $10,000



 
5.
Convertible Promissory Note dated as of October 25, 2007 by and between Cellynx,
Inc. and Tareq Risheq in the principal amount of $10,000



 
6.
Amended and Restated Subordinated Convertible Promissory Note dated as of
November 10, 2007 by and between Cellynx, Inc. and Palomar Ventures III, L.P. in
the principal amount of $262,356.16


 
- 20 -

--------------------------------------------------------------------------------

 



Stock Purchase Agreements


 
1.
Stock Purchase Agreement dated as of August 10, 2006 by and between Cellynx,
Inc. and designDESIGN, inc.



 
2.
Stock Purchase Agreement dated as of April 2006 by and between Cellynx, Inc. and
ULC Fze



 
3.
Note and Warrant Purchase Agreement dated as of August 15, 2006 by and between
Cellynx, Inc. and Palomar Ventures III Principal Funds, L.L.C



 
4.
Restricted Stock Purchase Agreement dated as of March 27, 2007 by and between
Cellynx, Inc. and Daniel Ash



 
5.
Restricted Stock Purchase Agreement dated as of March 27, 2007 by and between
Cellynx, Inc. and designDESIGN, inc. – CEO Charles Curbbun



 
6.
Restricted Stock Purchase Agreement dated as of March 27, 2007 by and between
Cellynx, Inc. and Tareq Risheq

 
 
 
 
 
 
 
 
 
 

 
 
- 21 -

--------------------------------------------------------------------------------

 

Section 2.9


Material Agreements


 
1.
Employment Agreement dated as of October 25, 2007 by and between Cellynx, Inc.
and Robert Legendre



 
2.
Amended and Restated Subordinated Convertible Promissory Note dated as of
November 10, 2007 by and between Cellynx, Inc. and Palomar Ventures III, L.P. in
the principal amount of $262,356.16








 
- 22 -

--------------------------------------------------------------------------------

 

Section 2.15


Use of Proceeds


First $750,000 in gross proceeds


$10,000 – Company legal fees regarding term sheet and definitive agreement
$740,000 – Additional engineering for next generation prototype and production
of samples for prospective customers




Remaining $1,250,000 in gross proceeds
Rollout of marketing of products, additional engineering of additional
models,  repay $250,000 debt, legal and accounting costs related to the
financing and reverse merger, general business corporate expense, working
capital.
 
 
 
 
 
 
 
 
 
 

 
- 23 -

--------------------------------------------------------------------------------

 

Section 2.17


Registration Rights




 
1.
Amended and Restated Subordinated Convertible Promissory Note dated as of
November 10, 2007 by and between Cellynx, Inc. and Palomar Ventures III, L.P. in
the principal amount of $262,356.16

 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 24 -
 

--------------------------------------------------------------------------------


 